State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 23, 2016                     521620
________________________________

In the Matter of the Claim of
   DANIEL O'BRIEN,
                    Appellant,
      v

THE CAREY CENTER FOR GLOBAL                 MEMORANDUM AND ORDER
   GOOD et al.,
                    Respondents.

WORKERS' COMPENSATION BOARD,
                    Respondent.
________________________________


Calendar Date:   June 2, 2016

Before:   McCarthy, J.P., Garry, Lynch, Devine and Aarons, JJ.

                             __________


      Martin Harding & Mazzotti, LLP, Albany (Crystle A. Watts of
counsel), for appellant.

      Stockton Barker & Mead, LLP, Troy (John B. Paniccia of
counsel), for The Carey Center for Global Good and another,
respondents.

                             __________


Lynch, J.

      Appeal from a decision of the Workers' Compensation Board,
filed January 22, 2015, which, among other things, denied
claimant's request to amend his claim to include postconcussion
syndrome.

      Following a work-related accident wherein claimant slipped
and fell on ice, claimant established a workers' compensation
claim for injuries to his head, back and neck. Based upon
                              -2-                521620

claimant's protracted recovery and continued medical treatment,
claimant sought to amend his claim to include, among other
things, a concussion and postconcussion syndrome. By decision
dated March 13, 2014, a Workers' Compensation Law Judge
(hereinafter WCLJ) credited the medical reports and testimony of
Patrick Hughes, a neurologist, finding, as is relevant to this
appeal, no postconcussion syndrome. The WCLJ amended the claim
to include a mild concussion and found that claimant exhibits a
moderate 50% partial disability, but denied any further relief.
Upon review of the record, the Workers' Compensation Board
affirmed the WCLJ's decision and this appeal by claimant ensued.

      We must reverse. "The resolution of conflicting medical
evidence lies within the province of the Board, but the opinions
relied upon must themselves constitute substantial evidence to
support the Board's decision" (Matter of Dingman v Town of Lake
Luzerne, 94 AD3d 1287, 1287-1288 [2012] [citations omitted]).
Here, the Board relied on medical reports and testimony of Hughes
wherein he opined that claimant did not suffer from
postconcussion syndrome. Nevertheless, Hughes submitted an
addendum report that states that claimant "sustained a mild head
injury followed by a post concussion syndrome causally related to
his work injury." As there is an inherent contradiction in the
medical reports submitted by Hughes, they cannot constitute
substantial evidence to support the Board's decision (see id.;
Matter of Waldheim v Hudson Sheet Metal, Inc., 78 AD3d 1335, 1336
[2010]).

     McCarthy, J.P., Garry, Devine and Aarons, JJ., concur.
                              -3-                  521620

      ORDERED that the decision is reversed, without costs, and
matter remitted to the Workers' Compensation Board for further
proceedings not inconsistent with this Court's decision.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court